DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the species of (i) polymeric carrier component; (ii) universal polymer; (iii) abrasive material and (iv) gas agent as identified on page 8 of the reply filed on 06/10/2022 is acknowledged.  No prior art having been found that anticipates or renders obvious the combination of elected species (i), (ii), (iii) and (iv), the prior art search has been extended to the extent of determining patentability of pending claims 1-20.  Accordingly, the provisional election of species requirement is hereby withdrawn.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 07/21/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmission of this Office action. 
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the terms "such as …" and “(e.g. …)” render the claim indefinite because it is unclear whether the subject matters following each of said terms are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 8, the term “low molecular weight” is a relative term which renders the claim indefinite.  Said term is not defined by the claim, and while mentioned in paragraph 37 of the specification, the antecedent disclosure is not found to provide a standard or criteria for ascertaining the requisite values of molecular weight intended to qualify as “low” in the context of the invention; hence, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, particularly the scope of polymers encompassed by “universal polymer”.  
Regarding Claim 14, the term “such as …” renders the claim indefinite because it is unclear whether the subject matters following each occurrence of said term are intended to be part of the claimed invention.  See MPEP § 2173.05(d).  Claim 15 inherits the indefiniteness ascribed to parent claim 14 above. 
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Naozumi (JP 07-009531 A, Machine-generated translation and DERWENT Abs.).
Regarding Claim 17, Naozumi discloses a purging agent for enabling polyolefin resin to be melt
extruded in a short time after molding ethylene-carboxylic acid copolymer. The purging
agent comprises (i) polyethylene, (ii) ethylene unsaturated carboxylic ester copolymer, (iii)
an inorganic bulking agent powder ([0013]), (iv) chemical foaming agent and (v) a slipping agent (Ab.). Disclosed ethylene unsaturated carboxylic ester copolymers include ethylene-methyl acrylate, ethylene
ethyl acrylate and ethylene-butyl acrylate, which qualify as species of presently recited “universal polymer”.   Further, Naozumi teaches that the foaming agent generates a gas and is useful at a ratio of 0.05-5 parts by weight of the base polymer components ([0014]).  The disclosed ratio range substantially overlaps, and hence renders prima facie obvious, the presently recited range of “greater than 3 weight percent of a gas agent.”  Per working example in the DERWENT Abs., the purging agent comprises (i) 73.28 parts by wt. of polyethylene, (ii) 15.01 parts by wt. of ethylene-unsaturated carboxyl ester copolymer, (iii) 11.0 parts by wt. of silica, (iv) 0.06 parts by wt. of antioxidant in addition to a slipping agent and a foaming agent; wherein said component (i) and components (ii) + (iii) + (iv) correspond respectively to presently recited components a) and b).  
	Naozumi fails to specifically disclose (I) a purging composition comprising “antioxidants” (plural) and (II) wherein the composition is in the form of a plurality of pellets, granules, rods, powder or other particles.  However, as to (I), Naozumi teaches that other additives agents like an antioxidant or heat-resistant stabilizer can be arbitrarily blended with the purge agent ([0016]).  To include plural antioxidants in the Naozumi purging agent would have been obvious to one of ordinary skill in the art since it is well known in the art that a combination of antioxidants, such as a primary antioxidant (as free radical scavenger) and a secondary antioxidant (as peroxide scavenger), will afford a cumulative or synergistic inhibition effect.  Further as to (II), Naozumi teaches to blend an inorganic bulking agent powder with the purge agent ([0012]).  It would have been obvious to one of ordinary skill in the art to provide the other aforementioned components of the Naozumi purge agent in powder form to facilitate both blending with the inorganic bulking agent powder and feeding of the purge agent into the extrusion molding machine (see Derwent Abs.).  

Claim Rejections - 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roy et al (US 8492473 B2).
Regarding Claim 18, reference to Roy et al relates to purging compounds for cleaning melt extruders of residual polar polymers such as nylons to facilitate the transition to non-polar thermoplastic resins such as polyethylene (col. 1, lines 5-10).  The purging compounds may in the form of masterbatch composition comprising a major portion of non-polar base polymer selected from polyolefins, in particular polyethylene, polypropylene and blends thereof, compounded with an ethylene-methacrylate copolymer, in particular ELVALOYTM (DuPont), about 15% of a mineral such as calcium carbonate, silica (synthetic or natural) and talc, and a minor amount (about 1%) of a suitable antioxidant (col. 2, lines 3-10).  The masterbatch composition is used in the form of pellets (col. 6, lines 4-8).  In particular, Example 3 thereof describes a masterbatch formulation comprising (i) 64% LLDPE, (ii) 20% Elvaloy® 1224 AC, (iii) 15% CaCO3 and (iv) 1% Antioxidant; wherein said component (i) and components (ii) + (iii) + (iv) correspond respectively to presently recited components a) and b).  Although only a single antioxidant is included in the patentees’ Example 3 instead of the present recited “antioxidants” (plural), Roy et al further teach that “Primary and secondary antioxidants are used in the formulation of the present invention” (col. 3, lines 16-18).  In light of this teaching, it is the Examiner’s position that one of ordinary skill in the art would have immediately envisaged the present purging composition comprising “antioxidants”.  Alternatively, it would have been obvious to one of ordinary skill in the art to include plural antioxidants in the patentees’ purging compound since it is well known in that art that a primary antioxidant and a secondary antioxidant act as free-radical scavenger and peroxide scavenger, respectively, and thus their combination would be expected to provide a cumulative or synergistic inhibition effect.  

Allowable Subject Matter
	Claims 1, 2, 4-7, 9-13, 16, 19 and 20 are allowed.  Claims 3, 8, 14 and 15 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action. 
The closest prior art to Naozumi and Roy et al, discussed above, does not describe the invention of instant claim 1, especially the claimed combination of “universal polymer, anhydrous sodium persulfate and anhydrous sodium tetraborate” as the oxidizing agent, or provide proper rationale to modify their respective inventions into the invention of instant claim 1. 	Claims 2, 4-7, 9-13, 16, 19 and 20 incorporate via dependency all the limitations of instant claim 1. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/07-30-22